DETAILED ACTION
This is a Notice of Allowability based on the 16/729,058 application response filed on 07/21/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 1 Lines 6-7, the limitation “ (c) said flexible strap pieces are attached to said inner layer such that said inner layer is held together” has been amended to --- (c) said flexible strap pieces are attached to said inner layer by steel bolts such that said inner layer is held together---
In Claim 2 Line 1, the limitation “(a)” has been amended removed.
In Claim 3 Line 1, the limitation “(a)” has been amended removed.
In Claim 4 Line 1, the limitation “(a)” has been amended removed.
In Claim 5 Line 1, the limitation “(a)” has been amended removed.
In Claim 5 Line 2, the limitation “such as” has been amended ---including---
In Claim 6 Line 1, the limitation “(a)” has been amended removed.
In Claim 6 Line 3, the limitation “, such as asphalt,”
In Claim 7 Line 1, the limitation “7. (original) The device of claim 1 (a), wherein the non-stretchable pieces of material joined together by a means such that if one piece is damaged it can be replaced individually with minimal impact to the rest of the device. ” has been amended to ---7. (original) The device of claim 1, wherein the non-stretchable pieces of material are joined together by said steel bolts such that if one piece is damaged it can be replaced individually with minimal impact to the rest of the device.--- 
In Claim 9 Line 1, the limitation “(b)” has been amended removed.
In Claim 10 Line 1, the limitation “(b)” has been amended removed.
In Claim 11 Line 1, the limitation “(b)” has been amended removed.
In Claim 11 Line 2, the limitation “such as” has been amended ---including---
In Claim 12 Line 1, the limitation “(b)” has been amended removed.
In Claim 12 Line 3, the limitation “, such as asphalt,” has been amended removed.
In Claim 13 Lines 1-4, the limitation “13. (currently amended) The device of claim 1 (a)(b), wherein the flexible strap pieces of material of claim 1 (b) are joined to the encompassing inner layer of claim 1 (a) by a means such that if one piece is damaged it can be replaced individually or in small groups with minimal impact to the rest of the device.” has been amended to ---13. (currently amended) The device of claim 1, wherein the flexible strap pieces of material are joined to the encompassing inner layer by said steel bolts that if one piece is damaged it can be replaced individually or in small groups with minimal impact to the rest of the device.---
Claim 14 has been canceled from the claim set.
In Claim 15 Lines 1 and 2, the limitation “15. (currently amended) The device of claim 1 (b), wherein the flexible strap pieces of material of claim l (b) provide a means to help the human grip the device while in use.” has been amended to ---15. (currently amended) The device of claim 1, wherein the flexible strap pieces of material  help the human grip the device while in use.---
In Claim 16 Lines 1 and 2, the limitation “16. (currently amended) The device of claim 1 (d), wherein the weighted material of claim 1(d) comprise pieces of steel.” has been amended to ---16. (currently amended) The device of claim 1, wherein the weighted material comprise pieces of steel.---
In Claim 17 Line 1 and 2, the limitation “16. (currently amended) The device of claim 1 (d), wherein the weighted material of claim 1(d) comprise pieces of steel.” has been amended to ---17. (currently amended) The device of claim 1, wherein the weighted material comprises repurposed or recycled material including cut up scrap steel rebar.---
In Claim 17 Line 2, the limitation “such as” has been amended ---including---
In Claim 18 Lines 1-3, the limitation “18. (currently amended) The device of claim 1 (a)(d), wherein the weighted material of claim 1(d) has sufficient space in the said inner layer enclosure of claim 1(a) to move around freely providing a more complete exercise as the human grips the device.” has been amended to ---18. (currently amended) The device of claim 1, wherein the weighted material has sufficient space in the enclosure of said inner layer to move around freely providing a more complete exercise as the human grips the device.---

Allowable Subject Matter
Claims 1-7, 9-13, and 15-18 are allowed.
The prior art of record Chour (US Pub. No. 20170304667), Hsu (US Patent No. 6,084,325), and Crist (US Patent No. 10,398,933) are the closest prior arts to the claimed invention but fails to teach or render obvious device for exercising, comprising: (a) An encompassing inner layer comprising a plurality of non-stretchable pieces of material joined together to form a dodecahedron; and (b) said inner layer being held together using a plurality of flexible strap pieces of material; and (c) said flexible strap pieces are attached to said inner layer by steel bolts such that said inner layer is held together; and (d) said encompassing inner layer providing an enclosure where a quantity of weighted material is securely stored whereby a human can exercise using the device.  
Claims 2-7, 9-13, and 15-18 depend directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784